DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            GENE MORALES,
                               Appellant,

                                     v.

                         RC HOLDINGS I, LLC,
                              Appellee.

                               No. 4D21-2378

                               [May 26, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Robinson, Judge; L.T. Case No. CACE17-
014819 (13).

  Theodore D’Apuzzo of The D’Apuzzo Law Firm, Fort Lauderdale, for
appellant.

   Allison L. Friedman of Allison L. Friedman, P.A., Aventura, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.